DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ross Hicks on 8/19/2022.
IN THE CLAIMS as filed 8/2/2022:
Replace Claim 10 with:
10. A device for actuating a brake and an accelerator in a vehicle, the device comprising:
a controller configured to implement a manual driving mode and an autonomous driving mode for the vehicle;
a brake member configured to control the brake;
an accelerator member configured to control the accelerator;
an actuation unit, wherein the brake member and the accelerator member are disposed on and supported for actuation on the actuation unit;
wherein each of the brake member and the accelerator member protrude from the actuation unit during the manual driving mode;
wherein the actuation unit is configured to pivot from an active driving position during the manual driving mode into a leg rest position during the autonomous driving mode;
wherein each of the brake member and the accelerator member are configured to retract into the actuation unit so as to not protrude from the actuation unit during the autonomous driving mode;
wherein each of the brake member and the accelerator member are configured to be deactivated during the autonomous driving mode.
Replace Claim 11 with:
11. The device of claim 10, wherein the actuation unit is foldable about a pivot joint on a base housing.
Replace Claim 12 with:
12. The device of claim 10, wherein the leg rest position is an at least approximately horizontal position.
Replace Claim 13 with:
13. The device of claim 10, wherein each of the brake member and the accelerator member are configured as retractable to be at least approximately flush with a surface of the actuation unit in the autonomous driving mode.
In Claim 15, line 3, replace the limitation “during active driving” with --during the manual driving mode--.
In Claim 19, line 2, replace the limitation “during the autonomous driving” with --during the autonomous driving mode--.
Reasons for Allowance
Claims 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 10 as amended above.
Paragraph [0002] of the specification of the instant application indicates that it is known in the art to implement an autonomous driving mode by way of a computer (i.e., a controller), and each of Wojciechowski (US 2019/0310678) and Kim (KR 10-2017-0137427) are prior art references that demonstrate that it is known to implement an autonomous driving mode by way of a controller. Furthermore, each of Wojciechowski and Kim discloses that the controller moves the pedal assembly between positions corresponding to the manual driving mode and the autonomous driving mode. Wojciechowski and Kim are evidence of the knowledge possessed by one of ordinary skill in the art when reading the specification and claims of the instant application. Specifically, that one of ordinary skill in the art recognizes that the functional limitations related to: the actuation unit being configured to pivot; that the brake and accelerator members are configured to retract; that the brake and accelerator members are configured to be deactivated; are computer/controller implemented functions that are positively recited, required by the claims, and given patentable weight within the claims consistent with what is understood by one of ordinary skill in the art. While the instant application may be broad in its disclosure in how it implements these features, implementing these features is well within the level of ordinary skill in the art and the following reasons for allowance focus on the combination of these features. 
Re 10, Kim (KR 10-2017-0137427) discloses: a device for actuating a brake and an accelerator in a vehicle, the device comprising: a controller (40) configured to implement a manual driving mode and an autonomous driving mode (translation, paragraph [0001]) for the vehicle; a brake member (3) configured to control the brake; an accelerator member (1) configured to control the accelerator; an actuation unit (20), wherein the brake member and the accelerator member are disposed and supported for actuation on the actuation unit (fig 1); wherein the actuation unit is configured to pivot from an active driving position during the manual driving mode into a leg rest position during the autonomous driving mode (fig 6; translation, paragraphs [0009]/[0029] disclose driver may comfortably rest feet on 22 in autonomous driving mode). However, Kim does not disclose: wherein each of the brake member and the accelerator member protrude from the actuation unit during the manual driving mode; wherein each of the brake member and the accelerator member are configured to retract into the actuation unit so as to not protrude from the actuation unit during the autonomous driving mode; wherein each of the brake member and the accelerator member are configured to be deactivated during the autonomous driving mode. Fosse (EP 1,488,963) discloses adjustable pedals that are retracted to be flush into recesses provided in a supplementary floor panel (56), however, the retracting is not due to entering an autonomous driving mode as required by the claim. Furthermore, the supplementary floor panel (56) is not analogous to the claimed actuation unit because the accelerator and brake members are not disposed on and configured for actuation on the supplementary floor panel (56). It is likely reasonable to utilize Fosse to teach providing Kim with adjustable pedals, however, providing Kim with adjustable pedals would not inherently provide the pedals protruding from the actuation unit in the manual driving mode and then retracted in the autonomous driving mode. Therefore, there is insufficient motivation to provide Kim with the pedals protruding from the actuation unit in the manual driving mode and then retracted in the autonomous driving mode as required by Claim 10. 
Sedlmeier (DE 10 2014 223 630) discloses (see fig 1) a combination of a footrest and pedal assembly, for the purpose of providing a footrest with additional functionality (translation, paragraph [0003]), the device comprising: an actuation unit (101) having an accelerator member and brake member disposed thereon (102/103 are accelerator and brake members). However, Sedlmeier does not disclose: the claimed autonomous driving mode; wherein each of the brake member and the accelerator member protrude from the actuation unit during the manual driving mode; wherein each of the brake member and the accelerator member are configured to retract into the actuation unit so as to not protrude from the actuation unit during the autonomous driving mode; wherein each of the brake member and the accelerator member are configured to be deactivated during the autonomous driving mode. Sedlmeier can be modified in view of Kim to teach the claimed autonomous driving mode, including the actuation unit being configured to pivot, however, the resulting combination of Sedlmeier in view of Kim would not disclose the limitations related to the accelerator and brake members protruding from the actuation unit in the manual driving mode and retracted during the autonomous driving mode. Similar to the analysis in the preceding paragraph, Fosse could be used to teach adjustable pedals into Sedlmeier, however, providing Sedlmeier with adjustable pedals would not inherently provide the pedals protruding from the actuation unit in the manual driving mode and then retracted in the autonomous driving mode. While Fosse provides motivation for adjustable pedals, Fosse does not provide sufficient motivation for achieving the limitations related to the accelerator and brake members protruding from the actuation unit in the manual driving mode and then retracted in the autonomous driving mode. Therefore, there is insufficient motivation to provide Sedlmeier with the pedals protruding from the actuation unit in the manual driving mode and then retracted in the autonomous driving mode as required by Claim 10. 
Paragraph [0024] of the specification of the instant application contemplates a specific benefit for the retractable feature, and the retractable feature is significant to achieving the actual leg rest function during the autonomous driving mode. In a sense, the retractable feature is significant to achieving the leg rest function at all and requires more than simply combining a pedal and footrest assembly, which is what is suggested by the prior art. However, there is insufficient motivation in the art to further modify how any resulting combination of a foot pedal and footrest assembly may be specifically implemented beyond using Applicant’s disclosure as a framework. Therefore, further modifications to the theoretical combinations above of a foot pedal and footrest assembly are considered to be based on impermissible hindsight. Therefore, Claim 10 as amended above is considered unobvious over the prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN J MCGOVERN/           Examiner, Art Unit 3656